DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3, 7-9, 15, 20-24, 27, 30 and 32 are amended.
Claims 5 and 34 are canceled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-9, and 15-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mettler (US 2017/0061817 A1).
In claim 1, Mettler discloses a motion sensor data-driven system for sports action assessment (Fig. 2), the system comprising: a wearable sensor device (WSD) (Par. 27, one or more of a wearable sensor) having a single motion sensor (Par. 27 “configurable to sense one or more…velocity…”) and configured to collect movement data for 3 axes of acceleration and 3 axes of angular rate from the single motion sensor IMU (Par. 69 “6-axes acceleration and angular rates” examiner considers 6 axes to include 3 axes of acceleration) for an athlete under observation (Fig. 2, see person) performing one or 
In claim 2, Mettler further discloses wherein the single motion sensor comprises a microelectromechanical system (MEMS) based inertial sensor (Par. 17 “mems”).

In claim 7, Mettler further discloses wherein the assessment of performance of the one or more sports actions by the athlete under observation provides recognition of a particular sports action of the one or more sports actions performed by the athlete under observation (Fig. 4a-e, Par. 182).

In claim 8, Mettler further discloses wherein the limb stroke sport comprises a racket sport and the recognition of the particular sports action recognizes performance of one or more racket strokes performed by the athlete under observation from analysis of the movement data (Fig. 4a, Par. 182).

In claim 9, Mettler further discloses wherein the limb stroke sport comprises a non-racket sport and the recognition of the particular sports action recognizes 

In claim 13, Mettler further discloses wherein the logic of the motion sensor data processing platform configured to analyze the movement data obtained from the WSD comprises artificial intelligence implementing machine learning for building a sports actions database used in the assessment of performance of the one or more sports actions by the athlete under observation (Par. 70, 208, 302 “machine learning”).

In claim 14, Mettler further discloses wherein the motion sensor data processing platform comprises a distributed configuration of a plurality of processor-based systems in an Internet-of-Things (IoT) framework (Par. 269).

In claim 15, Mettler discloses a method for sports action assessment (Fig. 2), the method comprising: obtaining movement data for 3 axes of acceleration and 3 axes of angular rate (Par. 69 “6-axes acceleration and angular rates” examiner considers 6 axes to include 3 axes of acceleration) for an athlete under observation (Fig. 2, see person) performing one or more sports actions of a limb stroke sport (Fig. 2, see tennis swing) from a wearable sensor device (WSD) (Par. 27, one or more of a wearable sensor) having a single motion sensor worn by the athlete under observation (Par. 27 “configurable to sense one or more…velocity…”); and analyzing, by a processor-based system of a motion sensor data processing platform (Par. 27 “processor”), the movement data obtained from the single motion sensor of the WSD for assessment of 
In claim 16, Mettler further discloses wherein the analyzing the movement data comprises: utilizing artificial intelligence logic of the processor-based system implementing machine learning for building a sports actions database used in the assessment of performance of the one or more sports actions by the athlete under observation (Par. 70, 208, 302 “machine learning”).

In claim 17, Mettler further discloses utilizing preprocessing logic (Par. 298 “preprocessing”), segmentation logic (Par. 298 “segmentation”), feature extraction logic (Par. 298 “feature extraction”), dimensionality reduction logic (Par. 116), and classification logic (Par. 127 “classification”) of the processor-based system for the analyzing the movement data.

In claim 18, Mettler discloses all of claim 17. Mettler further discloses wherein the preprocessing logic applies filtering to raw movement data obtained from the WSD using a filter moving average to reduce effects of noise (Par. 319).

In claim 19, Mettler discloses all of claim 18. Mettler further discloses wherein the segmentation logic applies a sliding window technique for extracting statistical and 

In claim 20, Mettler discloses all of claim 19. Mettler further discloses wherein the feature extraction logic extracts statistical and morphological features from the movement data as segmented by the segmentation logic (Fig. 7 and Par. 29).

In claim 21, Mettler discloses all of claim 20. Mettler further discloses wherein the statistical and morphological features extracted by the feature extraction logic include time domain, frequency domain, and heuristic domain features (Fig. 3 and 7, Par. 29, 179, 357).

In claim 22, Mettler discloses all of claim 20. Mettler further discloses wherein the statistical and morphological features extracted by the feature extraction logic include features from three acceleration axes, maximum acceleration in x-axis, 3-axis acceleration data, and 3-axis angular velocity data (Par. 28, 69, 496).

In claim 23, Mettler discloses all of claim 20. Mettler further discloses wherein the dimensionality reduction logic identifies principle components in the statistical and morphological features extracted by the feature extraction logic (Par. 125-126).

In claim 24, Mettler discloses all of claim 23. Mettler further discloses wherein the classification logic analyzes dimensionally reduced data provided by the dimensionality 

In claim 25, Mettler discloses all of claim 24. Mettler further discloses wherein the classification logic utilizes a Support Vector Machine (SVM) classifier for recognizing various sports actions (Par. 183).

In claim 26, Mettler discloses all of claim 24. Mettler further discloses wherein the classification logic utilizes a classifier selected from the group consisting of k-Nearest Neighbor (k-NN), Naive Bayes, Neural Network (NN), and/or Decision Tree classifiers (Par. 139, 189).

In claim 27, Mettler discloses all of claim 15. Mettler further discloses wherein logic of the processor based system of the motion sensor data processing platform configured to analyze the movement data obtained from the WSD provides recognition of a particular sports action of the one or more sports action performed by the athlete under observation (Fig. 4a-e, Par. 182).

In claim 28, Mettler discloses all of claim 27. Mettler further discloses wherein the recognition of the particular sports action recognizes performance of one or more racket strokes performed by the athlete under observation from analysis of the movement data (Fig. 4a, Par. 182).

.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6, 32-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Mettler in view of Slocum (US 2009/0029754).
In claim 3, Mettler discloses a device (Par. 305 computer) configured to operate in cooperation with the single motion sensor for collecting the movement data (Par. 27 “one or more of each of a wearable sensor…” “processor”).
Mettler does not explicitly disclose wherein the WSD comprises a microcontroller unit (MCU) configured to operate in cooperation with the single motion sensor for collecting the movement data.
Slocum teaches a microcontroller unit (MCU) (Par. 67 “microcontroller”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a microcontroller in the system of mettle as taught by Slocum since Slocum show that a microcontroller and a computer are an equivalent structure known in the art (see locum Par. 67). Therefore, because these two 

In claim 4, as stated above Mettler in view of Slocum teach claim 3. Mettler discloses a processor-based transceiver apparatus configured for wireless communication with one or more processor-based systems of the motion sensor data processing platform (Par. 307 “wireless”) and providing the movement data to the one or more processor-based systems while the athlete under observation is participating in the limb stroke sport (Fig. 4a-e).

	In claim 6, as stated above Mettler in view of Slocum teach claim 3. Mettler discloses wherein the WSD is provided in a configuration wearable upon a wrist or ankle of the athlete under observation while participating in the limb stroke sport (Par. 155 “smart watch”).

In claim 32, Mettler discloses a motion sensor data-driven system for sports action assessment (Fig. 2), the system comprising: a wearable sensor device (WSD) (Par. 27, one or more of a wearable sensor) having a single motion sensor (Par. 27 “configurable to sense one or more…velocity…”) and configured to operate in cooperation with the single motion sensor for collecting movement data for 3 axes of acceleration and 3 axes of angular rate (Par. 69 “6-axes acceleration and angular rates” examiner considers 6 axes to include 3 axes of acceleration) for an athlete (See Fig. 2) 
Mettler does not explicitly disclose a microcontroller unit (MCU).
Mettler does teach a computer (Par. 305).
Slocum teaches a microcontroller unit (MCU) (Par. 67 “microcontroller”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a microcontroller in the system of mettle as taught by Slocum since Slocum show that a microcontroller and a computer are an equivalent structure known in the art (see locum Par. 67). Therefore, because these two components were art-recognized equivalents at the time the invention was made, one of 
In claim 33, Mettler discloses wherein the MCU comprises a processor- based transceiver apparatus configured for wireless (Par. 307 “wireless”) communication with one or more processor- based systems of the motion sensor data processing platform and providing the movement data to the one or more processor-based systems while the athlete under observation is participating in the limb stroke sport (Fig. 4a-e).

In claim 35, Mettler discloses wherein the assessment of performance of the one or more sports actions by the athlete under observation provides recognition of a particular sports action of the one or more sports action performed by the athlete under observation (Fig. 4a-e, Par. 182).

Claims 10-11, 30-31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Mettler in view of Stirling (US 7,602,301 B1).

In claim 10, Mettler does not explicitly disclose wherein the assessment of performance of the one or more sports actions by the athlete under observation provides categorization of the athlete under observation with respect to other athletes of the limb stroke sport.
Stirling teaches one or more sports actions by the athlete under observation provides categorization of the athlete under observation with respect to other athletes of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have one or more sports actions by the athlete under observation provides categorization of the athlete under observation with respect to other athletes of the limb stroke sport as taught by Stirling in the system of Mettler in order to provide a performance evaluation (Column 12 Lines 44-57) thus leading to a more accurate system.
In claim 11, Mettler does not explicitly disclose wherein the logic of the motion sensor data processing platform is configured to categorize the athlete under observation as between at least two skill level categories.
Stirling teaches wherein the logic of the motion sensor data processing platform is configured to categorize the athlete under observation as between at least two skill level categories (Column 12 Lines 48-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the logic of the motion sensor data processing platform is configured to categorize the athlete under observation as between at least two skill level categories as taught by Stirling in the system of Mettler in order to provide a performance evaluation (Column 12 Lines 44-57) thus leading to a more accurate system.

In claim 30, Mettler does not explicitly disclose wherein logic of the processor- based system of the motion sensor data processing platform configured to analyze the 
Stirling teaches wherein logic of the processor- based system of the motion sensor data processing platform configured to analyze the movement data obtained from the WSD provides categorization of the athlete under observation with respect to other athletes of the limb stroke sport (Column 12 Lines 44-57 “performance evaluation” “average performance level”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the logic of the processor- based system of the motion sensor data processing platform configured to analyze the movement data obtained from the WSD provides categorization of the athlete under observation with respect to other athletes of the limb stroke sport as taught by Stirling in the system of Mettler in order to provide a performance evaluation (Column 12 Lines 44-57) thus leading to a more accurate system.

In claim 31, Mettler does not explicitly disclose wherein the categorization of the athlete under observation categorizes the athlete under observation as between at least two skill level categories.
Stirling teaches wherein the categorization of the athlete under observation categorizes the athlete under observation as between at least two skill level categories (Column 12 Lines 48-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the categorization of the athlete under observation 

In claim 36, Mettler does not explicitly disclose wherein the assessment of performance of the one or more sports actions by the athlete under observation provides categorization of the athlete under observation with respect to other athletes of the limb stroke sport.
Stirling teaches one or more sports actions by the athlete under observation provides categorization of the athlete under observation with respect to other athletes of the limb stroke sport (Column 12 Lines 44-57 “performance evaluation” “average performance level”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have one or more sports actions by the athlete under observation provides categorization of the athlete under observation with respect to other athletes of the limb stroke sport as taught by Stirling in the system of Mettler in order to provide a performance evaluation (Column 12 Lines 44-57) thus leading to a more accurate system.


Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mettler in view of Stirling in view of Slocum.


Slocum teaches wherein the at least two skill level categories are selected from the group consisting of amateur, sub-elite, and elite (Par.24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the at least two skill level categories are selected from the group consisting of amateur, sub-elite, and elite as taught by Slocum in the system of Stirling in order to allow users to rank and compare themselves to each other (Slocum par. 24) thus creating an improved more interactive system.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7-9, 15, 20-24, 27, 30 and 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180021653 A1, SWING ANALYSIS METHOD USING A SWEET SPOT TRAJECTORY, THORNBRUE; James et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/           Examiner, Art Unit 2865  

/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2865
1/11/2022